DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claims
	Claims 64-70 and 75-79 are pending in the application. Claims 1-63 and 71-74 are cancelled.  Claims 75-79 are newly-added.  
Priority
This application is a divisional application claiming priority benefit of U.S. Patent Application No. 16/338,182, filed April 18, 2019, which is a continuation of PCT/US2019/021 138, filed March 7, 2019, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/639,608, filed March 7, 2018; 62/697,920, filed July 13, 2018; 62/697,926, filed July 13, 2018; 62/697,923, filed July 13, 2018; and 62/715,545, filed August 7, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 64-70 and 75-79are rejected under 35 U.S.C. 103 as being unpatentable over STEUP (US 2010/0298579 A1; cited previously), GAONI (Tetrahedron 1966 22:1481-1488; cited previously), WANG (Planta Medica 2018 84:260-266; published 01 March 2018; cited previously) and RAZDAN (Pharmacological Reviews 1986 38(2):75-149).
Regarding claim 64, Steup notes at [0009] “[i]f necessary or desired…an acid-catalyzed rearrangement is undertaken…[t]his isomerization may, for example, be the ring closure of the pyran ring in the case of CBD to give dronabinol, but also the rearrangement of delta-9- to delta-8-THC…”. Steup specifically teaches a process for the acid-catalyzed isomerization of CBD at [0269] - [0282].  In the described process, CBD is dissolved in a solvent and the catalyst boron trifluoride etherate is added (reading on claim 65), followed by stirring at room temperature (reading on claims 66 and 76).  According to the reference “[t]oward the end of the reaction, the delta-8-tetrahydrocannabinol content rises to a greater than proportional degree” and  “[w]hen the delta-8-tetrahydrocannabinol content is 2% relative to delta-9-tetrahydrocannabinol, the reaction is stopped by adding 300 ml of 5% (aqueous) sodium hydrogen carbonate solution” (reading on claim 67). Thus, both Δ8-THC and Δ9-THC are produced in the process.  Gaoni, in a highly analogous process, carries out experiments aimed at characterizing the process and products arising from acid-catalyzed ring closure and isomerization of CBD, noting the following major conversions (see excerpt below from p. 1482):

    PNG
    media_image1.png
    209
    470
    media_image1.png
    Greyscale
, where the shift in the double bond that occurs upon conversion of IIIa (Δ9-THC) to II (Δ8-THC) can be explained by decrease in steric strain, where the phenolic group hinders the C-2 proton in II to a much lesser extent that it hinders the proton in the same position in IIIa.  Importantly, the reference notes (p. 1486 par. 3) that isomer II is stable on acidic treatment and does not revert to the labile IIIa isomer.  In view of these teachings, a person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to adjust reaction conditions (e.g., time and temperature, as related to reaction kinetics) to allow control of the ratio of Δ8-THC (II) and Δ9-THC (IIIa) in product mix when beginning with CBD, depending upon what product or product mixture is finally desired (see the teachings of Razdan below).
Regarding the limitation that the first reaction product is 75% or more Δ9-THC and Δ8-THC in claim 64, or the limitation (claim 75) that the neutralization agent is added when about 30% of the CBD in the reaction mixture has been modified to Δ9-THC and Δ8-THC, based on the teachings of Steup and Gaoni, it would have been within the skill level of the ordinary artisan in process development at the time the application was effectively filed to carry out the CBD cyclization reaction in a way that maximizes the conversion of the CBD starting material with concomitant formation of the biologically more-active Δ9-THC product while minimizing the formation of the biologically less-active Δ8-THC product (see the teachings of Razdan below).  Here, the ratio of Δ9-THC to Δ8-THC during the proceeding reaction can be monitored as set forth in Steup, where the expectation, based on the cited prior art, is that at some point the loss of Δ9-THC (as irreversibly converted to more-stable Δ8-THC) will become unacceptable in terms of yield, and at this point the ordinary artisan would find it obvious to terminate the reaction and proceed to product purification/isolation even in the presence of some amount of unconverted CBD.  The ordinary artisan would find it prima facie obvious to perform this yield optimization in view of the cited prior art with a reasonable expectation of success, in the absence of a convincing demonstration of unexpected results.
Regarding chromatographic purification/separation of the cannabinoid product mixture of claims 64 and 68-69, in Steup the concentrated neutralized product mixture is subjected to chromatography [0281], leading to pure dronabinol (aka Δ9-THC).  Gaoni, in the highly analogous process, teaches chromatographic separation of the quenched reaction mixture with collection of fractions. Further regarding chromatographic purification/separation of cannabinoid mixtures, Wang teaches conditions for separation of numerous cannabinoids, including CBD, Δ8-THC and Δ9-THC, using C18 reverse-phase chromatography and gradient elution (see Table 2 and Fig. 2a), where baseline separation of CBD (peak 4) from Δ8-THC and Δ9-THC (peaks 7,8) is readily achievable by an ordinary artisan in view of this prior art.  Absent a showing of unexpected results regarding the product separation/isolation steps of the instantly-claimed process, the claimed process limitations are considered prima facie obvious.
Further regarding the reaction time limitation of claim 66, Steup teaches the reaction process at room temperature, where the progress of the reaction is checked by gas chromatography at intervals of 15 min [0278].  Although the reference does not explicitly recite a reaction time of between about 1 and 30 hours, it would be within the capability of a person or ordinary skill in the art to optimize process temperature and time in a routine manner, where there is a linkage between temperature and rate which informs selection of optimum reaction time, with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  Absent a showing of unexpected results regarding these variables in the instant process, the claimed process limitations are considered prima facie obvious.
Regarding claim 70, the chromatography conditions and materials taught by Wang inherently demonstrate reversible binding of Δ8-THC and Δ9-THC to the reverse-phase media present in the chromatography column; indeed, this binding and subsequent elution is the required basis for the separation of CBD, Δ8-THC and Δ9-THC achieved.
Regarding the reaction time limitations of claims 77-79, in view of the teachings of Steup, Gaoni and Wang, a person of ordinary skill in the art at the time the application was effectively filed would have found it prima facie obvious to adjust reaction conditions (e.g., time and temperature, as related to reaction kinetics) to allow control of the ratio of Δ8-THC (II) and Δ9-THC (IIIa) in product mix when beginning with CBD, depending upon the product or product mixture that is finally desired (see the teachings of Razdan below), with a reasonable expectation of success, in the absence of a convincing demonstration of unexpected results.
Regarding motivation in claims 64-70 and 75-79 for the claimed time- and temperature-controlled process for formation and separation/purification of the recited cannabinoid products derived from CBD as taught by Steup, Gaoni and Wang, Razdan (p. 75 col. 1 par. 2) teaches that “[t]he main pharmacological interest centers around the thermodynamically less stable Δ9-THC and its various derivatives and metabolites…[t]his has posed many synthetic problems, because during chemical reactions the more stable derivatives of trans Δ8-THC are mostly formed”.  The reference further shows that Δ9-THC is significantly more biologically potent than Δ8-THC in several experimental scenarios (See TABLE 3 and TABLE 4, p. 80-81).  Accordingly, a person of ordinary skill in the art at the time the current application was effectively filed would have found it obvious to carry out the CBD ring-closing process of Steup as informed by Gaoni in such a way that the more biologically potent Δ9-THC isomer (per Razdan) is produced in the process by only allowing the process to proceed to the extent that an optimal amount of Δ9-THC is produced, where Gaoni demonstrates that once the less potent Δ8-THC isomer is formed there is an irreversible loss of the more desirable Δ9-THC isomer.  
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results, with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Claims 64-70 and 75-79 represent a selective cumulative combination of the processes of the prior art references as taught by, done in a manner obvious to one of ordinary skill in the art. Here, there is no indication that such combination would lead one of ordinary skill in the art to doubt that the combination could be made. In re Mostovych, 144 USPQ 38 (CCPA, 1964). Therefore, the instant invention as recited in these claims is prima facie obvious from the teachings of the prior art, absent a showing of unexpected results. Due to the need to obtain a more-desirable product in high purity and yield, it would have been obvious for one of ordinary skill in the art to try the selective combination of the prior art processes and to optimize any or all of the associated process variables at the time this application was effectively filed, because doing such is a finite and predictable modification of said prior art. There is a reasonable expectation of success because the instant invention and the teachings of the cited prior art are in the same field of endeavor, and successfully performed as set forth above. Consequently, the claimed process of converting CDB to Δ8-THC and Δ9-THC and purifying/isolating the conversion product(s) is not patentably distinct, being in the public domain before the instant invention was made. Applicant has done no more than combine the separate but well-known teachings of Steup, Gaoni and Wang, where the skilled artisan would have been well-motivated to combine these teachings in order to maximize formation of the more biologically active Δ9-THC product while minimizing the less biologically active Δ8-THC product, motivated by the teachings of Razdan. While the combination may perform a useful function, it does no more than what the prior art components would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable results, the combination is obvious. In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-70 and 75-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21-35 of copending Application No. 16/840,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims in the copending application are a narrower recitation of the more general process claimed in the current application, rendering the cited claims of the current application patentably indistinct from the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 10/12/2022, with respect to the rejection of claims 64-70 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 64-70 and newly-added claims 75-79 is made in view of Steup, Gaoni, Wang and Razdan under 35 U.S.C. 103 as set forth herein above.
Applicants appear to argue patentability of the claimed process on the basis that the first reaction is stopped while CBD remains the primary cannabinoid present and the combination of Δ9-THC and Δ8-THC is present at a lower concentration.  Applicants further argue that Steup is silent on the presence of CBD, and that the reference does not teach or suggest stopping the reaction while a first reaction product still comprises CBD.  In response to applicant's arguments against the Steup reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth above, Steup teaches that the reaction is stopped when the increasing Δ8-THC content is still small (2%) relative to the Δ9-THC content, apparently without consideration of CBD content or its conversion level. Gaoni further teaches that the Δ8-THC isomer is stable on acidic treatment and does not revert to the labile Δ9-THC isomer, providing a skilled artisan with ample motivation to monitor formation of the product mixture with a goal of maximizing production of the more biologically active Δ9-THC isomer while minimizing the production of the less biologically active Δ8-THC isomer.  The skilled artisan, in view of the teachings of Steup and Gaoni, would have found it obvious at the time the application was effectively filed that allowing the CBD conversion to proceed to completion would not automatically, or even likely, result in the best yield of the biologically more-active Δ9-THC product given that additional conversion of labile Δ9-THC to more stable Δ8-THC takes place as the catalytic reaction (actually a series of sequential acid-catalyzed reactions) proceeds.  That Applicants have also appreciated this based on the combined teachings of the available cited prior art, and however much the claimed combination may perform a useful function, the claimed process comprises nothing more than what the prior art components would have done separately as recognized by a person of ordinary skill in the art at the time the application was effectively filed In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected the process steps according to the disclosure and teachings of Steup, Gaoni, Wang and Razdan to arrive at a process “yielding no more than one would expect from such an arrangement”.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable results, the combination is obvious. In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625